         Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 1 of 12




1 Adam B. Wolf, CA Bar No. 215914
  Catherine Cabalo, CA Bar No. 248198
2 Tracey B. Cowan, CA Bar No. 250053
  Peiffer Wolf Carr Kane & Conway, APLC
3 4 Embarcadero Center, Suite 1400
  San Francisco, CA 94111
4 Telephone:     415.766.3592
  Facsimile:     415.402.0058
5 Email: awolf@peifferwolf.com
          ccabalo@peifferwolf.com
6         tcowan@peifferwolf.com

7 Attorneys for Plaintiff LUCIA GRECO

8 [ATTORNEYS FOR DEFENDANTS LISTED ON SECOND PAGE]

9
10                           UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                 OAKLAND DIVISION

13

14 LUCIA GRECO,                                Case No. 4:20-cv-02698-YGR

15             Plaintiff,                       JOINT CASE MANAGEMENT
                                                CONFERENCE STATEMENT
16       vs.
                                                Date:           October 19, 2020
17                                              Time:           2:00 p.m.
   UBER TECHNOLOGIES, INC.; RASIER,             Place:          Zoom
18 LLC; and RASIER-CA, LLC,                     Judge:          Hon. Yvonne Gonzalez Rogers
19             Defendants.
20

21

22

23

24

25

26

27

28
                                    JOINT CMC STATEMENT
                                   CASE NO: 4:20-cv-02698-YGR
          Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 2 of 12




1    Andrew M. Spurchise, Bar No. 245998
     LITTLER MENDELSON, P.C.
2    900 Third Avenue
     New York, New York 10022.3298
3    Telephone: 212.583.9600
4    Facsimile: 212.832.2719

5    Alice H. Wang, Bar No. 289631
     LITTLER MENDELSON, P.C.
6    333 Bush Street, 34th Floor
     San Francisco, California 94104
7    Telephone: 415.433.1940
     Facsimile: 415.399.8490
8
     Kelly Woodruff, Bar No. 160235
9    California Appellate Law Group LLP
     96 Jessie Street
10   San Francisco, CA 94105
     Telephone: 415.649.6700
11   Facsimile: 415.726.2527

12   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.;
13   RASIER, LLC; and RASIER-CA, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        JOINT CMC STATEMENT
                                       CASE NO: 4:20-cv-02698-YGR
            Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 3 of 12




 1          Plaintiff Lucia Greco (“Plaintiff”) and Defendants Uber Technologies, Inc.; Raiser, LLC; and

 2 Raiser-CA, LLC (“Defendants”) (collectively, the “Parties”) submit this Joint Case Management

 3 Statement pursuant to the Standing Order for All Judges of the Northern District of California dated

 4 November 1, 2018 and Civil Local Rule 16-9.

 5 I.       Jurisdiction and Service

 6          A.      Plaintiff’s Position

 7          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 for

 8 violations of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq. The

 9 Court has supplemental jurisdiction over the claims brought under California’s Unruh Civil Rights
10 Act (“Unruh Act”) pursuant to 28 U.S.C. § 1367(a), as the claims arise from the same incident.

11          Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)-(c) and is founded on the fact
12 that Plaintiff’s cause of action arose in this district.

13          B.      Defendants’ Position
14          This matter should proceed in arbitration pursuant to the Parties’ valid and enforceable
15 arbitration agreement, and should be stayed during their pending appeal.

16          C.      Joint Position
17          All Parties have been served.
18 II.      Facts

19          A.      Plaintiff’s Position

20          Plaintiff Lucia Greco is visually impaired and uses a guide dog. On numerous occasions, Ms.

21 Greco has been denied rides on a rideshare application owned and operated by Defendant Uber

22 Technologies, Inc. (“Uber”) because drivers refuse to take her guide dog. Ms. Greco is often left

23 standing on the side of the road due to a ride denial, which places her in a vulnerable and dangerous

24 situation. Sometimes she has been denied by different drivers multiple times a week, or even multiple

25 times a day, highlighting the pervasiveness of the problem. As a result of these service denials, Ms.

26 Greco has been stranded without a ride, repeatedly delayed on her schedule, and forced to expend

27 more money on her travels.

28
                                                          1
                                              JOINT CMC STATEMENT
                                            CASE NO: 4:20-CV-02698-YGR
            Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 4 of 12




 1          Because of the denials, Ms. Greco is frequently late to work or other appointments and

 2 consequently never has the certainty of knowing that she will be able to arrive at a given location on

 3 time. In short, Ms. Greco has suffered extreme difficulty because Uber drivers refuse to provide her

 4 with rides due to her service animal.

 5          Ms. Greco has identified dozens of instances that Uber drivers denied rides to her because she

 6 has a guide dog within the two years preceding the filing of her claims. Such denials of rides violate

 7 the ADA and its state analog, the Unruh Act.

 8          Uber and its subsidiaries, Defendants Raiser, LLC and Raiser-CA, LLC, are responsible for

 9 these violations. They are covered entities under the ADA—liable for the denials because they are
10 private businesses primarily engaged in the transportation of people, whose business affects

11 commerce. In several similar cases, this Court has refused to dismiss claims against Uber based on

12 Uber’s argument that it is not a covered entity under the ADA because it is a technology company

13 and not a transportation company. See e.g. O’Connor v. Uber Techs. Inc., 82 F. Supp. 3d 1133, 1141-

14 42 (N.D. Cal. 2015); Crawford v. Uber Techs., Inc., 2018 U.S. Dist. LEXIS 33778 at *10-*13 (N.D.

15 Cal. 2018).

16          Uber has failed to train its drivers properly and permits them to deny access to Ms. Greco
17 when, as always, she is with her guide dog. Uber has failed to make reasonable modifications in its

18 policies, practices, or procedures to avoid continued discrimination against blind or visually impaired

19 riders like Ms. Greco. Uber is also liable for Uber drivers because 1) Uber has a nondelegable duty to

20 comply with the ADA, and 2) Uber Drivers are Uber’s agents and employees. Uber is thus both

21 directly and vicariously liable for violating the ADA each time one of its drivers denied Ms. Greco

22 access to a ride on the basis of her guide dog.

23          B.     Defendants’ Position
24          Defendant Uber Technologies, Inc. (“Uber”) is a San Francisco-based technology company
25 that connects the requests of riders looking to network with independent, third-party transportation

26 service providers (“drivers”) via Uber’s innovative technology platform. The technology platform is

27 accessed by riders and drivers through software applications available on smartphones (the “Uber

28
                                                       2
                                             JOINT CMC STATEMENT
                                           CASE NO: 4:20-CV-02698-YGR
             Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 5 of 12




 1 Apps”). Uber does not perform or provide any transportation itself, does not own, lease, or operate

 2 any vehicles for transporting riders, and does not employ drivers to operate vehicles, or contract with

 3 drivers to provide transportation of Uber’s behalf. Drivers are neither Uber’s employees nor agents.

 4 Plaintiff acknowledged these facts. Defendants dispute Plaintiff’s characterization of the basis of the

 5 Court’s decisions in Crawford and O’Connor, and neither case held that Uber is a transportation

 6 company.

 7           Defendants Raiser, LLC and Rasier-CA, LLC are wholly-owned subsidiaries of Uber.

 8           The relationship between Defendants and drivers is solely in the nature of a contractual

 9 relationship between separate business ventures, but Uber expects the drivers to comply with any
10 ADA and associated state law requirements that may apply to them. Uber maintains comprehensive

11 policies aimed at discrimination, whether by riders or drivers, including service animal

12 discrimination.

13           On April 19, 2020, Plaintiff, a purportedly visually-impaired individual who travels with a
14 guide dog, breached her agreement with Uber by filing the instant lawsuit against Defendants Uber,

15 Rasier, LLC, and Rasier-CA, LLC, alleging violations of Title III of the Americans with Disabilities

16 Act (“ADA”) and of the California Unruh Act.

17           Defendants deny that they have engaged in any wrongdoing, deny that they are liable for any
18 of the claims asserted in the Complaint, and deny that Plaintiff is entitled to any damages, penalties,

19 or other relief sought from Defendants. Instead, Plaintiff should pursue her claims against the

20 individuals who actually committed any unlawful discrimination. Defendants further contend that

21 this case should be resolved in arbitration, not before this Court, pursuant to the valid and enforceable

22 arbitration provision contained in Uber’s Terms and Conditions to which Plaintiff consented twice.

23 Following this Court’s denial of Defendants’ Motion to Compel Arbitration (Dkt. No. 32),

24 Defendants timely appealed the Court’s Order Denying Arbitration (the “Order”) (Dkt. No. 33), and

25 filed a Motion to Stay (“Motion to Stay”) these proceedings pending appeal of the Order (Dkt. No.

26 39-40).

27

28
                                                        3
                                             JOINT CMC STATEMENT
                                           CASE NO: 4:20-CV-02698-YGR
          Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 6 of 12




1         As explained in greater detail in the Motion to Stay, these proceedings should be stayed

2 pending Defendants’ appeal. Defendants respectfully submit that the Case Management Conference

3 currently scheduled for October 19, 2020 at 2:00 PM should be continued until after Defendants’

4 Motion to Stay is heard.

5 III.    Legal Issues

6         A.     Plaintiff anticipates the following legal issues:

7         Plaintiff contends the main legal issues at this time include but are not limited to:

8                (1) whether Defendants are covered entities under Title III of the ADA;

9                        a. whether Defendants are “transportation providers” under 42 U.S.C. §
10                           12184;
11                       b. whether Defendants are “transportation providers” that operate a “demand
12                           responsive system” as described in 49 C.F.R. Part 37, App. D., § 37.29;
13               (2) whether Defendants are a business establishment within the meaning of the Unruh
14                   Act;
15               (3) whether Defendants are vicariously liable for the acts of their drivers under agency
16                   principles;
17               (4) whether Defendants are vicariously liable for the acts of their drivers because they
18                   have non-delegable duties under the ADA;
19               (5) whether Defendants are directly liable for failing to make reasonable modification
20                   in policies, practices, or procedures, when the modifications are necessary to
21                   afford goods, services, facilities, privileges, advantages, or accommodations to
22                   individuals — like Ms. Greco — who use service animals as an accommodation
23                   for a visual disability, despite the fact that Uber cannot demonstrate that making
24                   the necessary modifications would fundamentally alter the nature of the
25                   transportation services it offers;
26               (6) whether Defendants are directly liable for failing to take such steps as may be
27                   necessary to ensure that no individual with a disability is excluded, denied
28
                                                      4
                                           JOINT CMC STATEMENT
                                         CASE NO: 4:20-CV-02698-YGR
            Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 7 of 12




 1                     services, segregated or otherwise treated differently than other individuals, despite

 2                     the fact that taking such steps would not fundamentally alter the nature of Uber’s

 3                     services and would furthermore not constitute an undue burden on Uber or its

 4                     employees;

 5                  (7) whether Defendants are directly liable failing to ensure that their drivers are

 6                     “trained to proficiency” to interact with and provide services to blind and visually

 7                     impaired riders with guide dogs;

 8                  (8) whether Defendants are violating California Civil Code § 51, et seq., by failing to

 9                     provide full and equal access to people with mobility disabilities;
10                  (9) whether Defendants intentionally discriminated against Ms. Greco; and
11                  (10)   whether Ms. Greco is entitled to damages, and the nature of such damages.
12          B.      Defendants anticipate the following legal issues:

13          Once the issue of the proper forum is resolved, Defendants note the following legal issues in

14 addition to the legal issues identified by Plaintiff (although Defendants disagree with Plaintiff’s

15 characterizations of the legal issues):

16          (1)     Whether Plaintiff should be required to arbitrate her dispute with Defendants and

17 whether this Court has jurisdiction pending Defendants’ appeal;

18          (2)     Whether Plaintiff has stated a valid cause of action;

19          (3)     Whether Plaintiff’s lawsuit is judicially estopped from proceeding, and/or she has

20 released the claims asserted herein, because she is a member of a class which entered into a

21 nationwide class action settlement agreement and release with Defendants in National Federation of

22 the Blind v. Uber Technologies, Inc., Case No. 3:14-cv-04086-NC (N.D. Cal.);

23          (4)     Whether drivers are employees or agents of Defendants;

24          (5)     Whether Defendants are governed by the ADA and, if so, whether they violated it.

25 IV.      Motions

26          Defendants filed a Motion to Compel Arbitration (ECF 21), which the Court denied (ECF 32).

27 Defendants timely appealed. Defendants have recently filed a Motion to Stay Pending Appeal, which

28
                                                        5
                                               JOINT CMC STATEMENT
                                             CASE NO: 4:20-CV-02698-YGR
            Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 8 of 12




 1 is presently scheduled to be heard on November 17, 2020. ECF 40. If a stay pending appeal is not

 2 granted by this Court or by the Ninth Circuit or otherwise, Defendants intend to file a Motion for

 3 Judgment on the Pleadings, and Plaintiff anticipates filing a Motion for Summary Judgment or

 4 Motion for Partial Summary Judgment.

 5 V.       Amendment of Pleadings

 6          The Parties do not currently anticipate amending any pleadings at this stage.

 7 VI.      Evidence Preservation

 8          Plaintiff’s counsel warrant that they have told their client on multiple occasions that she must

 9 retain potentially relevant documents. Defendants’ counsel warrant that Defendants are aware of their
10 obligations to preserve evidence and have taken appropriate steps to do so.

11          If Defendants’ Motion to Stay Pending Appeal is denied, the Parties will promptly meet and
12 confer pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and appropriate steps taken to preserve

13 evidence relevant to the issues reasonably evident in this action. The Parties also have reviewed the

14 Guidelines Relating to the Discovery of Electronically Stored Information.

15 VII.     Disclosures

16          The Parties have not yet exchanged their initial disclosures required under Rule 26 and

17 General Order No. 56, but will comply with such obligations if this case proceeds in this Court. The

18 Parties consent to exchange initial disclosures (and all other documents) via email.

19 VIII. Discovery

20          A.     Plaintiff’s Position

21          Plaintiff will engage in discovery if the Parties are unable to resolve Plaintiff’s claims within

22 General Order 56. Once the Parties are administratively released from General Order 56, Plaintiff

23 anticipates serving Defendants with discovery requests. These requests will include Requests for

24 Production, Interrogatories, Requests for Admissions, and Notices of Depositions. Plaintiff

25 anticipates taking Federal Rule of Civil Procedure 30(b)(6) depositions, in addition to fact-witness

26 and expert depositions.

27

28
                                                        6
                                             JOINT CMC STATEMENT
                                           CASE NO: 4:20-CV-02698-YGR
            Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 9 of 12




 1          Defendants refuse to anticipate any discovery on the assumption that their stay motion will be

 2 granted. But such motions to stay can be granted only upon a showing of good cause, and Plaintiff’s

 3 opposition will show that good cause does not exist and that Uber is not facing irreparable injury

 4 absent a stay. Moreover, Plaintiff’s opposition will demonstrate that a stay would harm Plaintiff.

 5          B.       Defendants’ Position

 6          Defendants do not feel it is appropriate to open discovery when their appeal of the Order

 7 denying arbitration is pending. There will be minimal, if any, harm to Plaintiff should discovery be

 8 stayed pending resolution of Defendants’ appeal, whereas, as explained in Defendants’ Motion to

 9 Stay, Defendants would suffer irreparable harm if forced to litigate Plaintiff’s claims pending appeal.
10 (Dkt. No. 40 at pp. 15-16.) There is simply no reason not to delay discovery until the issue on appeal

11 is resolved.

12          C.       Joint Position

13          The Parties agree to meet and confer on any issues about claims of privilege or protection and

14 will comply with this Court’s Standing Orders regarding any Stipulated Protective Orders.

15 IX.      Class Actions

16          This matter is not a class action.

17 X.       Related Cases

18          There are no cases related to this matter pending before another court or administrative body.

19 Defendants note that there is overlap in the parties and legal issues between this case and the National

20 Federation of the Blind case; however that case settled and the settlement has concluded.

21 XI.      Relief

22          A.       Plaintiff’s Position

23          Plaintiff seeks declaratory relief and damages. Plaintiff’s claims and request for relief are not

24 precluded by the National Federation of the Blind case, as the settlement in that case was limited to

25 injunctive relief only, and as noted above, the effective period of the settlement has concluded.

26 / / /

27 / / /

28
                                                        7
                                              JOINT CMC STATEMENT
                                            CASE NO: 4:20-CV-02698-YGR
           Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 10 of 12




 1          Plaintiff has prayed that this Court:

 2          (1) Issue a declaratory judgment that Uber: (a) violated Title III of the ADA and California’s

 3               Unruh Act through the acts of its Drivers in failing to provide service to Ms. Greco on the

 4               basis of her service dog, and (b) directly violated Title III of the ADA and California’s

 5               Unruh Act by failing to make reasonable modifications in policy and practice for Plaintiff

 6               and other persons with similar disabilities in violation of the rights of Plaintiff and other

 7               similarly-situated persons under these laws;

 8          (2) Award to Plaintiff all appropriate damages under the Unruh Act, including but not limited

 9               to statutory, compensatory, and treble damages in an amount within the jurisdiction of the
10               Court, all according to proof;
11          (3) Award punitive damages;
12          (4) Award all reasonable statutory attorney fees, litigation expenses, and costs of this
13               proceeding as provided by law, including but not limited to the ADA, 42 U.S.C. § 12205;
14               the Unruh Civil Rights Act, California Civil Code § 52; and California Code of Civil
15               Procedure § 1021.5;
16          (5) Award prejudgment interest pursuant to California Civil Code § 3291; and
17          (6) Award interest on monetary awards as permitted by law.
18          B.      Defendants’ Position

19          Defendants deny the allegations in the Complaint and deny that Plaintiff is entitled to any of

20 the relief sought from Defendants.

21 XII.     Settlement and ADR

22          The Parties will conduct the General Order No. 56 settlement meeting if the Court denies

23 Uber’s stay motion, and the action is not otherwise stayed by a higher court. Pending this Court’s

24 approval, the settlement meeting will be held via video conference.

25 XIII. Consent to Magistrate Judge for All Purposes

26          Plaintiff does not consent to have a magistrate judge conduct all further proceedings,

27 including trial and entry of judgment.

28
                                                         8
                                             JOINT CMC STATEMENT
                                           CASE NO: 4:20-CV-02698-YGR
           Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 11 of 12




 1 XIV. Other References

 2          This matter is not suitable at this time for reference to a special master or the Judicial Panel on

 3 Multidistrict Litigation. It is Defendants’ position that this case should proceed in arbitration.

 4 XV.      Narrowing of Issues

 5          The Parties do not believe that there are any issues that can be narrowed by agreement or

 6 motion at this time, and do not have any suggestions on the expedition of the presentation of evidence

 7 at trial. The Parties will continue to work reasonably together in this regard if opportunities arise in

 8 the future.

 9 XVI. Expedited Trial Schedule
10          Not applicable.

11 XVII. Scheduling

12          A.      Plaintiff’s Position

13          Designation of Affirmative Experts: 120 days before trial

14          Designation of Rebuttal Experts: 90 days before trial

15          Fact discovery cutoff: 120 days before trial

16          Hearing of summary judgment motions: 45 days before trial

17          Pretrial Conference: 30 days before trial

18          Trial: January 25, 2022

19          Defendants’ refusal to provide proposed deadlines is based on an erroneous assumption that

20 their stay motion will be granted. As this Court knows, stays during appeals based on the denial of an

21 arbitration motion are not automatic and can be granted only upon a showing of good cause.

22          B.      Defendants’ Position:

23          It is Defendants’ position that proposing scheduling dates is wholly premature at this juncture

24 where (1) Defendants’ Motion to Stay is pending; and (2) Defendants’ appeal of this Court’s Order

25 denying arbitration is pending. While these motions are pending, it is unclear whether Plaintiff’s

26 lawsuit will, or should, be proceeding in the instant forum as a threshold matter.

27

28
                                                        9
                                             JOINT CMC STATEMENT
                                           CASE NO: 4:20-CV-02698-YGR
           Case 4:20-cv-02698-YGR Document 42 Filed 10/12/20 Page 12 of 12




 1 XVIII. Trial

 2          Plaintiff contends that trial is anticipated to last 7-10 court days.

 3 XIX. Disclosure of Non-Party Interested Entitles or Persons

 4          The Parties are not aware of any persons, associations of person, firms, partnerships,

 5 corporations, or other entities that have a financial or any other type of interest in this proceeding.

 6 XX.      Professional Conduct

 7          The Parties’ counsel have reviewed the Guidelines for Professional Conduct for the Northern

 8 District of California and will abide by them.

 9 XXI. Other
10          There are no other issues that the parties anticipate addressing with the Court at the time of the

11 initial case management conference.

12 Dated: October 12, 2020                           PEIFFER WOLF CARR KANE & CONWAY, APLC

13

14                                                   By:      /s/ Catherine Cabalo
                                                           Catherine Cabalo
15                                                         Attorney for Plaintiff LUCIA GRECO

16

17 Dated: October 12, 2020                           LITTLER MENDELSON, P.C.

18

19                                                   By:       /s/ Andrew M. Spurchise
                                                           Andrew M. Spurchise
20                                                         Attorneys for Defendants UBER
                                                           TECHNOLOGIES, INC.; RAISER, LLC; and
21                                                         RAISER-CA, LLC

22                                      SIGNATURE ATTESTATION

23          Pursuant to Civil L.R. 5-1(i), I hereby attest that concurrence in the filing of this document has

24 been obtained from the other signatory whose signature is indicated by a conformed signature (“/s/”)

25 within this e-filed document.

26

27 Dated: October 12, 2020                                     /s/ Catherine Cabalo
                                                                    Catherine Cabalo
28
                                                         10
                                              JOINT CMC STATEMENT
                                            CASE NO: 4:20-CV-02698-YGR
